Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of April 11, 2014,
between Synta Pharmaceuticals Corp., a Delaware corporation (the “Company”), and
KFO Holdings LLC (the “Purchaser”).

 

WHEREAS, the Purchaser desires to subscribe for, and the Company desires to
issue shares of the Company’s common stock, $0.0001 par value per share (the
“Common Stock”), to the Purchaser pursuant to the terms and conditions of this
Agreement;

 

NOW, THEREFORE, upon the execution and delivery of this Agreement, the Company
and the Purchaser agree as follows:

 

1.                                      Subscription.  The Purchaser, intending
to be legally bound, hereby irrevocably subscribes for and agrees to purchase
1,250,000 shares of Common Stock (the “Shares”) at a per share purchase price of
$4.01, which amount is equal to the consolidated closing bid price of the Common
Stock as reported by The NASDAQ Stock Market LLC (“NASDAQ”) on April 11, 2014,
for an aggregate purchase of $5,012,500.00 (the “Purchase Price”), and the
Company, intending to be legally bound, hereby agrees to issue and sell the
Shares to the Purchaser.

 

2.                                      Registration of Shares.  The offering
and sale of the Shares (the “Offering”) are being made pursuant to (a) an
effective Registration Statement on Form S-3 (File No. 333-187242) (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), including the prospectus contained therein (the “Base
Prospectus”), which relates, among other things, to the Shares and the sale
thereof from time to time in accordance with Rule 415 under the Securities Act,
and (b) a prospectus supplement (the “Prospectus Supplement” and, together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Shares and terms of the Offering that will be filed
with the Commission and delivered to the Purchaser (or made available to the
Purchaser by the filing by the Company of an electronic version thereof with the
Commission) no later than the second business day following the date of this
Agreement.

 

3.                                      Purchase and Sale of Shares.  The
Company agrees to issue and sell to the Purchaser and the Purchaser agrees to
purchase the Shares at a closing to take place at the offices of the Company, or
such other place as the Purchaser and the Company shall mutually agree,
including by way of the exchange of facsimile or “pdf” copies of signatures with
originally executed copies of the Agreement to follow by overnight courier (the
“Closing”), no later than April 17, 2014 or such other date as the Purchaser and
the Company shall mutually agree (the “Closing Date”).  At the Closing, the
Company shall deliver instructions to the Company’s transfer agent to issue the
Shares as of the Closing Date and deliver to the Purchaser a certificate
evidencing the Shares against delivery of the Purchase Price, which shall be
paid by the Purchaser at the Closing by wire transfer of immediately available
funds to the account set forth on Schedule I hereto.

 

--------------------------------------------------------------------------------


 

4.                                      Legends.  Any certificates evidencing
the Shares shall bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE OWNED BY A PERSON OR PERSONS
WHO MAY BE CONSIDERED AN AFFILIATE FOR PURPOSES OF RULE 144 UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). NO TRANSFER OF THESE SECURITIES OR ANY INTEREST THEREIN
MAY BE MADE UNLESS THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
IT THAT SHARES MAY BE SOLD PURSUANT TO RULE 144 OR ANOTHER AVAILABLE EXEMPTION
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER.

 

5.                                      Closing Conditions.

 

(a)                                 The obligations of the Company hereunder are
subject to the following conditions being met:

 

(i)                                     the accuracy in all material respects as
of the date hereof of the representations and warranties by the Purchaser
contained herein; and

 

(ii)                                  the delivery by the Purchaser of the
Purchase Price to the Company for the Shares as set forth herein on the Closing
Date.

 

(b)                                 The obligations of the Purchaser hereunder
are subject to the following conditions being met:

 

(i)                                     the accuracy in all material respects as
of the date hereof of the representations and warranties by the Company
contained herein; and

 

(ii)                                  the delivery by the Company, or through
the Company’s transfer agent, on the Closing Date of evidence satisfactory to
the Purchaser confirming that the Shares have been issued in the name of the
Purchaser as of the Closing Date.

 

6.                                      Representations and Warranties of the
Company.  As of the date hereof, the Company hereby represents and warrants to
the Purchaser that:

 

(a)                                 Organization.  The Company is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

 

(b)                                 Authority and Validity.  The Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action required on the part of the
Company, and no other proceedings on the part of the Company are necessary to
authorize this Agreement or for the Company to perform its obligations under
this Agreement.  This Agreement constitutes the lawful, valid and legally
binding obligation of the Company,

 

2

--------------------------------------------------------------------------------


 

enforceable in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

 

(c)                                  Valid Issuance of Common Stock.  The
Shares, when issued, sold and delivered in accordance with the terms hereof for
the Purchase Price, will be duly and validly authorized and issued, fully paid
and nonassessable and free of restrictions on transfer other than restrictions
on transfer under this Agreement and applicable state and federal securities
laws.

 

(d)                                 Registration Statement.  The Registration
Statement is in full force and effect and no cease and desist order or other
suspension of the Registration Statement exists, has been imposed or, to the
knowledge of the Company is threatened by the Commission.

 

(e)                                  No Violation or Conflict.  The execution,
delivery and performance of this Agreement and the transactions contemplated
hereby do not (i) violate, conflict with or result in the breach of any
provision of the Company’s Restated Certificate of Incorporation or Restated
Bylaws, (ii) conflict with or violate any law, rule, regulation, order, judgment
or decree applicable the Company or any of its assets, properties or businesses,
or (iii) conflict with, result in any breach of, constitute a default (or event
that with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any encumbrance on any of the assets or properties
of the Company, pursuant to any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Company is a party except, in the case of clauses
(ii) and (iii), to the extent that such conflicts, breaches, defaults or other
matters would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Company.

 

(f)                                   Governmental/Regulatory Consents and
Approvals.  Except for filings under federal securities laws and, if required,
The NASDAQ Marketplace Rules, the execution, delivery and performance of this
Agreement by the Company do not, and the consummation of the transactions
contemplated hereby do not and will not, require any permits, consents,
approvals, orders, authorizations of, or declarations to or filings with any
federal, state, local or foreign government or regulatory authority, which has
not already been obtained, effected or provided.

 

7.                                      Representations and Warranties of the
Purchaser.  As of the date hereof, the Purchaser hereby represents and warrants
to the Company that:

 

(a)                                 The Purchaser has received (or otherwise had
made available to him by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus which is a part of the
Registration Statement, and the documents incorporated by reference therein
(collectively, the “Disclosure Package”), prior to or in connection with the
execution of this Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Purchaser (a) is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in shares presenting an investment decision like that
involved in the purchase of the Shares, including investments in securities
issued by the Company and investments in comparable companies and has reviewed
such information and made such inquiries regarding the Company and the purchase
of the Shares as he has deemed appropriate and (b) in connection with his
decision to purchase the Shares, has received (or had full access to) and is
relying only upon the Disclosure Package and the documents incorporated by
reference therein.

 

(c)                                  The Purchaser understands that nothing in
this Agreement, the Disclosure Package or any other materials presented to the
Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice.  The Purchaser has consulted such legal, tax
and investment advisors and made such investigations as he, it his sole
discretion, has deemed necessary or appropriate in connection with his purchase
of the Shares.

 

(d)                                 No person or entity acting on behalf of, or
under the authority of, the Purchaser is or will be entitled to any broker’s,
finder’s, or similar fees or commission payable by the Company.

 

8.                                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to its conflicts of laws principles.

 

9.                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the Company and the Purchaser with
respect to the matters covered hereby and supersedes all prior agreements and
understanding with respect to such matters between the Company and the
Purchaser.

 

10.                               Severability.  In case any provision contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

 

11.                               Counterparts; Facsimile or “pdf” Copies.  This
Agreement may be executed in counterparts, each of which, when executed, shall
be deemed an original but all of which, taken together, shall constitute one and
the same Agreement.  Delivery of an executed copy of a signature page to this
Agreement by facsimile or “pdf” transmission shall be as effective as delivery
of a manually executed copy of this Agreement and shall be as effective and
enforceable as the original.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement on the day and year first above written.

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

 

Name:

Keith Ehrlich

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

KFO HOLDINGS LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Karen Cross

 

 

Name:

Karen Cross

 

 

Title:

Treasurer

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

--------------------------------------------------------------------------------